Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings provided 9/24/20 have been approved.
Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are to Straub et al. (10817270), Misra et al. (20180121417), and Baughman et al. (20170091617).  Straub uses an AI algorithm to determine predictions of additional information; however, he does not describe his system as being used for training. Therefore, he does not provide for the features of claims 1, 8 and 15 of training the neural network to generate an inference of additional information to request in performing a service, wherein the training comprises: 
     training the neural network with the training data set; 
     inputting current test data including at least one of a prior incident report or service request without inputting known additional information that was previously requested in association with the current test data; 
     outputting a current inference of additional information needed for performing the service;  
     determining an error signal information reflecting a degree to which the current inference differs from the known additional information; and 
     retraining the neural network with the error signal information to update the current inference.  
Misra trains a predictive model to identify patterns of occurrences based on a machine learning algorithm but does not provide for any of the features of claims 1, 8 and 15  of inputting, outputting, determining and retraining listed in bold above.
Baughman provides for incident prediction using deep learning by feeding simulated data into the prediction model; but, also does not teach the features of claims 1, 8 and 15 of inputting, outputting, determining and retraining listed in bold above.
The dependent claims (2-7, 9-14 and 16-20 are allowable for the same reasons as their respective parent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193